IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 ADAMS OUTDOOR ADVERTISING, LTD.,             :   No. 448 MAL 2021
 A LIMITED PARTNERSHIP, ORGANIZED             :
 UNDER THE LAWS OF THE STATE OF               :
 MINNESOTA BY ITS MANAGING                    :   Petition for Allowance of Appeal
 GENERAL PARTNER, ADAMS OUTDOOR               :   from the Order of the
 ADVERTISING, INC.                            :   Commonwealth Court
                                              :
                                              :
              v.                              :
                                              :
                                              :
 ZONING HEARING BOARD OF THE                  :
 BOROUGH OF STROUDSBURG                       :
                                              :
                                              :
              v.                              :
                                              :
                                              :
 BOROUGH OF STROUDSBURG                       :
                                              :
                                              :
 PETITION OF: BOROUGH OF                      :
 STROUDSBURG                                  :


                                       ORDER



PER CURIAM

      AND NOW, this 28th day of December, 2021, the Petition for Allowance of Appeal

is DENIED and The Application for Leave to File an Answer to the Petition for Allowance

of Appeal nunc pro tunc is DENIED.